Name: Commission Regulation (EEC) No 3417/82 of 20 December 1982 on the supply of maize to the Republic of Tanzania as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 82 Official Journal of the European Communities No L 360/ 17 COMMISSION REGULATION (EEC) No 3417/82 of 20 December 1982 on the supply of maize to the Republic of Tanzania as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the imple ­ mentation of certain food-aid operations involving cereal and rice products (6), as last amended by Regula ­ tion (EEC) No 3323/81 (j); whereas it is necessary to specify, for the purposes of the Community measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 26 April 1982 the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure, 10 000 tonnes of maize to the Republic of Tanzania under its food-aid programme for 1982 ; HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . (3 OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62. O OJ No L 263 , 19 . 9 . 1973 , p . 1 . ( «) OJ No L 192, 26. 7. 1980, p . 11 . O OJ No L 334, 21 . 11 . 1981 , p . 27 . No L 360/ 18 Official Journal of the European Communities 21 . 12. 82 ANNEX 1 . Programme : 1982 2. Recipient : the Republic of Tanzania 3 . Place or country of destination : the Republic of Tanzania 4. Product to be mobilized : maize 5 . Total quantity : 10 000 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : ONIC : Office national inerprofessionnel des cereales, 21 , avenue Bosquet, Paris 7e (telex : 270 807) 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods : The maize must be of fair and sound merchantable quality and correspond at least to the stan ­ dard quality for which the intervention price is fixed 10 . Packaging :  in new bags (') :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 'MAIZE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO THE UNITED REPUBLIC OF TANZANIA' 1 1 . Port of shipment : a Community port 1 2 . Delivery stage : cif 13 . Port of landing : Dar es Salam 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 4 January 1983 16 . Shipment period : February 1983 1 7. Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'.